The information in this case, filed in the county court of Okmulgee county, charges that George *Page 167 
Arnold did keep and have unlawfully in his possession seven quarts of whisky with the intention to sell the same. On the trial the jury returned a verdict finding him guilty and fixing his punishment at confinement for 30 days in the county jail and a fine of $50.
An appeal by petition in error with transcript of the record proper was filed in this court on September 25, 1939.
When the case was called for final submission no appearance was made and the case was submitted on the record.
No briefs have been filed, from which fact this court might assume that the appellant has abandoned his appeal. Without acting on such assumption, however, we have examined the record and find the information sufficient, and that the motion to suppress evidence was properly overruled. The instructions were fair and no error is apparent. The judgment of the court is therefore affirmed.
BAREFOOT, P. J., and JONES, J., concur.